
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.11.


QUESTAR CORPORATION
DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2005)


        Questar Corporation hereby amends this DEFERRED COMPENSATION PLAN,
effective January 1, 2005, to make a good-faith effort to comply with the
requirements of the American Jobs Creation Act of 2004. This Plan, which was
originally adopted effective November 1, 1993, is an unfunded plan established
to provide highly compensated employees with an opportunity to defer receipt of
up to a specified portion of their annual compensation in order to reduce
current taxable income and save for future retirement needs.

1.     Definitions.

        "Affiliated Company" means the Company and any corporation that is a
member of a controlled group of corporations (as defined in Section 414(b) of
the Code), which includes the Company.

        "Beneficiary" means that person or persons who become entitled to
receive a distribution of benefits under the Plan in the event of the death of a
Participant prior to the distribution of all benefits to which he is entitled.

        "Code" means the Internal Revenue Code of 1986 as amended. Reference to
a section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes it.

        "Common Stock" means common stock of the Company.

        "Company" means Questar Corporation, a corporation organized and
existing under the laws of the State of Utah, or its successor or successors.

        "Compensation" means an Employee's salary or wages and payments under
incentive compensation plans paid by the Employer and includable in taxable
income during the applicable Plan Year, but exclusive of any other forms of
additional compensation such as the Employer's cost for any public or private
employee benefit plan, any income recognized by the employee as a result of
exercising stock options, moving expenses, the value of restricted stock granted
after January 1, 2003, as signing or retention bonuses and any dividends paid on
such shares, loan forgiveness, welfare benefits, and severance payments. An
Employee's Compensation for any Plan Year shall include any Elective Deferrals
of the Employee under the Company's Employee Investment Plan or other
tax-qualified plans. An Employee's Compensation also shall include the amount of
any reduction in Compensation for a Plan Year agreed upon under one or more
Compensation reduction agreements entered into pursuant to the Questar
Corporation Cafeteria Plan and any pre-tax parking payments that are not
includable in the gross income of any Employee by reason of Section 132 (f)(4)
of the Code.

        "Disability" means a condition that renders a Participant unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to be of long-continued and indefinite duration. A Participant shall
not be considered to be disabled unless he furnishes proof of the existence of
such disability in such form and manner as may be required by regulations
promulgated under Code Section 72(m)(7).

        "Employee" means any officer or key manager of an Employer who meets the
eligibility criteria set out in Paragraph 4 of this Plan.

        "Employer" means the Company and each Affiliated Company that consents
to the adoption of the Plan.

        "Fair Market Value" means the closing benchmark price of the Company's
common stock as reported on the composite tape of the New York Stock Exchange
for any given valuation date or the next preceding day on which sales took place
if no sales occurred on the actual valuation date.

        "Participant" means an Employee who has made an election under
Paragraph 5 of this Plan.

        "Plan" means the plan set forth in and created by this document and all
subsequent amendments.

        "Plan Year" means the fiscal year of the Plan, which shall coincide with
the Company's fiscal year.

        "Tax-qualified Plan" means the Questar Corporation Employee Investment
Plan, as amended from time to time, or any tax-qualified plan adopted by the
Company.

2.     Purpose of Plan.

        The purpose of the Plan is to provide eligible Employees with the
opportunity to defer receipt of up to a specified portion of their annual
Compensation in order to reduce current taxable income and to provide for future
retirement needs.

3.     Administration.

        The Management Performance Committee ("Committee") of the Company's
Board of Directors ("Board") shall construe and administer the Plan and shall
have full authority to make such rules and regulations deemed necessary or
desirable to carry out such administration. The Management Performance Committee
may appoint an officer or department to assist with the administration of the
Plan. All interpretations of the Plan by the Committee shall be final and
binding on all parties, including Participants, Beneficiaries and Employers.

4.     Eligibility.

        All officers and any key manager designated by his Employer are eligible
to participate in the Plan.

5.     Election to Defer Compensation.

        In order to participate in the Plan during 1993, which was the first
Plan Year, an Employee must make an election to defer at least $500 per month of
participation. For the first Plan Year, which is a partial Plan Year, such
election must be made at or prior to the effective date of this Plan and can
only be made as to Compensation to be paid for future services. In order to
participate in subsequent Plan Years, an Employee must make an election to defer
an annual amount from $5,000 to 50 percent of annual Compensation. Such election
must be made prior to the first day of the Plan Year in which it is to become
effective and can only be made with respect to Compensation to be paid for
future services. A new Employee can make an election to defer Compensation
pursuant to this Plan within 30 days of becoming eligible to participate, but
any election can only be made with respect to Compensation to be paid for future
services. A deferral election, once made, shall remain in effect for subsequent
Plan Years until it is revoked or modified by the Participant. A Participant can
modify or revoke his deferral election with respect to Compensation to be paid
for future services by submitting a new election or a revocation prior to the
beginning of the Plan Year in which such new deferral election or revocation is
to become effective. All notices of election or revocation shall be made on
forms prepared by the Company's Corporate Secretary or Human Resources
department and shall be dated, signed, and filed with the Company's Corporate
Secretary or Human Resources department.

6.     Elections, Deemed Investments.

        When making an election to defer Compensation, an Employee must choose
between two methods of determining earnings on the deferred Compensation. He may
choose to have such earnings calculated as if the deferred Compensation had been
invested in shares of the Company's Common Stock (the "Common Stock Option") or
he may choose to have earnings calculated by adding 100 basis points to the
interest payable on a 10-Year Treasury Note (the "Treasury Note Option"). An
Employee may also choose to allocate his deferred Compensation between the
options in increments of 25 percent, 50 percent, or 75 percent.

        The Participant must designate his deemed investment for all of the
Compensation he elects to defer in any given year. He may change the deemed
investment for future deferred Compensation by filing the appropriate notice
with the Company's Corporate Secretary or Human Resources department before the
first day of each calendar year, but such change shall not affect the method of
determining the value of any Compensation deferred in a prior year.

        Any deferred Compensation under the Common Stock Option shall be
accounted for as if invested in shares of Common Stock purchased at a price
equal to the closing benchmark price of the Common Stock on the New York Stock
Exchange the applicable payroll date. This amount shall be credited to a
Participant's account on a payroll date basis. In addition, a Participant's
account shall be credited on a quarterly basis with an amount equal to the
dividends that would have become payable during the deferral period if actual
purchases of Common Stock had been made, with such dividends accounted for as if
invested in Common Stock as of the payable date for such dividends. Any credited
shares treated as if they were purchased with dividends shall be deemed to have
been purchased at a price equal to the closing benchmark price of the Common
Stock on the dividend payment date.

        If a Participant elects the Treasury Note Option, his account will be
credited with any Compensation deferred by the Participant in any given payroll
period. Interest shall be calculated at a monthly rate calculated by dividing by
12 the sum of 100 basis points plus the rate for the appropriate 10-Year
Treasury Note as quoted in the Wall Street Journal under "Consumer Savings
Rates" on the Thursday closest to the end of the month or other published source
of such rates as identified by the Company's Treasury department. The
appropriate 10-Year Treasury Note shall be the Note that is the closest (in
terms of months) to the date on which the interest is credited. The interest
deemed to be credited to each Account shall be based on the amount credited to
such Account at the beginning of each particular month.

7.     Integration with Other Plans.

        If an employee elects to reduce his Compensation under the terms of this
Plan, six percent of any Compensation deferred shall be accounted for under the
terms of the Questar Corporation Deferred Share Plan. A Participant's benefits
(if any) under the Company's Executive Incentive Retirement Plan shall be based
on the Participant's base salary including any base salary deferred under the
terms of this Plan, the Company's Deferred Share Plan, the Deferred Share
Make-up Plan, and any base salary reductions under the Company's Tax-qualified
Plans, Cafeteria Plan and pre-tax parking arrangements. A Participant's benefits
(if any) under the Company's Supplemental Executive Retirement Plan shall be
based on the Participant's Compensation plus any Compensation deferred under the
terms of this Plan and the Company's Deferred Share and Deferred Share Make-Up
Plans and any base salary reductions under the Company's Tax-qualified Plans,
Cafeteria Plan and pre-tax parking arrangements.

8.     Account Statement.

        Within 30 days after the end of the calendar quarter, a statement shall
be sent to each Participant listing the balance in his account as of the end of
the quarter. Any statements sent for Plan quarters beginning with the first
quarter of 2005 shall also differentiate between reinvested dividends and
interest attributable to compensation deferred and credited to accounts prior to
January 1 2005 and reinvested dividends and interest attributable to
compensation deferred after such date.

9.     Payment of Account Balances.

        When making the first deferral election under Paragraph 5, a Participant
shall choose when to receive the Compensation deferred by him. Any deferral
election for Compensation earned after January 1, 2005, is subject to the
provision described in Paragraph 10(b). A Participant can elect to receive his
deferred Compensation upon his termination of employment or at a specified time
within five years of termination. A Participant can also elect whether to
receive deferred Compensation in a lump-sum payment or in a number of annual
installments (not to exceed four). Any deferred Compensation shall be
distributed to the Participant by no later than five years after termination of
employment. A Participant cannot change elections for Compensation previously
deferred, but can change such elections for Compensation deferred in future
years.

        Under the Common Stock Option, the account balance shall be valued using
the Fair Market Value of the Company's Common Stock on the last day of the
calendar month preceding payment and shall be converted to a cash balance based
upon such Fair Market Value. Under an installment payout, the Participant's
first installment shall be equal to a fraction of the balance credited to his
account (or the portion of his account to be paid in installments) as of the
last day of the calendar month preceding such payment, the numerator of which is
one and the denominator of which is the total number of installments selected.
The amount of each subsequent payment shall be a fraction of the balance in the
Participant's account as of the last day of the calendar month preceding each
subsequent payment, the numerator of which is one and the denominator of which
is the total number of installments elected minus the number of installments
previously paid.

        Under the Treasury Note Option, the account balance shall be valued as
of the date of withdrawal, which is the last day of the calendar month preceding
payment, with interest credited to such date. Under an installment payout, the
Participant's first installment shall be equal to a fraction of the balance
credited to his account (or the portion of his account to be paid in
installments) as of the last day of the calendar month preceding such payment,
the numerator of which is one and the denominator of which is the total number
of installments selected. The amount of each subsequent payment shall be a
fraction of the balance in the Participant's account as of the last day of the
calendar month preceding each subsequent payment, the numerator of which is one
and the denominator of which is the total number of installments elected minus
the number of installments previously paid.

10.   Miscellaneous Payment Issues.

        (a)   Six-month Rule. Under the terms of the American Jobs Creation Act
of 2004, a Participant who serves as an officer of the Company or its affiliates
("Key Employee Participant") cannot receive a distribution of any portion of his
account that was allocated on or after January 1, 2005, except to the extent
that such allocation represents the reinvestment of dividends paid on deferred
shares credited to his account prior to such date, until at least six months
following retirement. Any advance election made by a Key Employee Participant to
receive a full or partial distribution at retirement of post-2004 deferred
shares shall be deemed to be an election to receive a full or partial
distribution as of the earliest possible date permitted under federal tax law.
In the event that a Key Employee Participant's distribution is delayed to comply
with the provisions of this paragraph, the Key Employee Participant's deferred
share account shall continue to be credited with reinvested dividends and shall
be valued using the Fair Market Value of the Company's Common Stock on the last
day of the calendar month preceding payment. This provision shall not affect the
timing or valuation in conjunction with any advance election to receive a
payment for pre-2005 deferred shares and the dividends paid on such shares.

        In the event that the Key Employee Participant has elected to receive
payment in two or more annual installments that begin at retirement, he shall
receive payment of the first installment at retirement to the extent that it is
attributable to pre-2005 deferred shares and dividends payable on such shares
and at six months following retirement to the extent it is attributable to
deferred shares and dividends credited after January 1, 2005. The second annual
installment shall be distributed one year after the payment at retirement.

        This rule does not apply to distributions that are made in the event of
a Key Employee Participant's separation from service due to death or disability.

        (b)   Change in Control. Notwithstanding any other provision of this
Plan, in the event of a "Change in Control" of the Company (as defined below),
all deferred Compensation credited to a Participant's account shall be
distributed to him within 60 days following the Change in Control.

        A Change in Control of the Company shall be deemed to have occurred if
(i) any "Acquiring Person" (as such term is defined in the Rights Agreement
dated as of February 13, 1996, between the Company and U. S. Bank, National
Association ("Rights Agreement")) is or becomes the beneficial owner (as such
term is used in Rule 13d-3 under the Securities Exchange Act of 1934) of
securities of the Company representing 25 percent or more of the combined voting
power of the Company; or (ii) the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
as of May 19, 1998, constitute the Company's Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on May 19, 1998, or
whose appointment, election or nomination for election was previously so
approved or recommended; or (iii) the Company's stockholders approve a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 60 percent of the combined voting power of the
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation, or a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 25 percent or more of the combined
voting power of the Company's then outstanding securities; or (iv) the Company's
stockholders approve a plan of complete liquidation or dissolution of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets, other than a sale
or disposition by the Company of all or substantially all of the Company's
assets to an entity, at least 60 percent of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. A Change in Control, however, shall not be considered to
have occurred until all conditions precedent to the transaction, including but
not limited to all required regulatory approvals, have been obtained and unless
the Change in Control event satisfies the requirements for accelerated
distributions set forth in Section 409A of the Code.

        (c)   Method of Payment. All amounts credited to a Participant's account
shall be distributed to him or, in the event of his death, to his Beneficiary,
in cash and in accordance with the election made by the Participant, subject to
the rule noted above in Paragraph 10(b).

        (d)   Source of Payments. Each participating Employer will pay all
benefits for its Employees arising under this Plan, and all costs, charges and
expenses relating to such benefits, out of its general assets.

11.   Amendment and Termination of Plan.

        The Plan may be amended, modified or terminated by the Company's Board
at any time; provided, however, no such amendment, modification or termination
shall be made in the event there is a Change in Control, as defined in
Paragraph 10(b). In addition, no amendment, modification, or termination shall
reduce any deferred benefit under the Plan reflected in a Participant's account
prior to the date of such amendment or termination.

12.   Non-assignability of Benefits.

        To the extent consistent with applicable law, the Participant's deferred
benefits under this Plan shall not be assigned, transferred, pledged, or
encumbered or be subject in any manner to alienation or attachment.

13.   No Creation of Rights.

        Nothing in this Plan shall confer upon any Participant the right to
continue as an Employee of an Employer. The right of a Participant to receive a
cash distribution shall be an unsecured claim against the general assets of his
Employer. Nothing contained in this Plan nor any action taken hereunder shall
create, or be construed to create, a trust of any kind, or a fiduciary
relationship between the Company and the Participants, Beneficiaries, or any
other persons. All accounts under the Plan shall be maintained for bookkeeping
purposes only and shall not represent a claim against specific assets of any
Employer.

14.   Effective Date.

        The Plan, as originally adopted, was effective November 1, 1993. The
Plan, as amended and restated, is effective January 1, 2005, and shall remain in
effect until it is discontinued by action of the Company's Board.





QuickLinks


QUESTAR CORPORATION DEFERRED COMPENSATION PLAN (As Amended and Restated
Effective January 1, 2005)
